DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schad (US 5288451) in view of JP 2020157635 hereinafter, JP’635 listed in IDS translation provided.
Regarding Claim 1, Schad An injection molding apparatus comprising: a fixed mold (Figure 1, mold-12, col 4, lines 1-15); a movable mold facing the fixed mold (Figure 2, mold 16, col 4, lines 1-15); a mold clamping unit configured to move the movable mold with respect to the fixed mold (Figure 1, lock rings/clamping unit, col 4, line 10-14); wherein at least one of the fixed mold and the movable mold is formed with a flow path communicating with the cavity (Figure 1,mold cavity-14, flow path/vent-44 communicating with cavity-19 ), and a working fluid that pressurizes and pushes out a molded article in the cavity flows through the flow path (col 5, line 28-44, flow path/vent-44 and working fluid is the air source).
Further re: an injection unit configured to inject a molten material into a cavity defined by the fixed mold and the movable mold, Schad discloses that molten plastic flows through the gates-32 but didn’t disclose a specific injection unit. In the same field of endeavor pertaining to the art, JP’635 discloses an injection unit Figure1, injection unit-10)

However it would be obvious to one ordinary skilled in the art to combine the teaching of the injection apparatus taught by Schad with that of the injection unit to inject material into cavity taught by JP’635 for the purpose of efficiently conveying the material into the cavity.
Regarding claim 2, injection molding, wherein a plurality of flow paths are formed in at least one of the fixed mold and the movable mold (Figures 1-2, col 5, line 45-47).  
Regarding Claim 3, Schad discloses a pressurizing unit configured to pressure-feed the working fluid to the flow path (Figure 1, col 5, line 28-44, vacuum and the air source act as the pressurizing unit ).
Regarding Claim 8, Schad discloses a molding die for injection molding, the molding die comprising: a fixed mold (Figure 1, mold-12, col 4, lines 1-15); a movable mold facing the fixed mold and configured to move with respect to the fixed mold (Figure 2, mold 16, col 4, lines 1-15); wherein the fixed mold and the movable mold define a cavity to be filled with a molten material (Figure 1,mold cavity-14), and at least one of the fixed mold and the movable mold is formed with a plurality of flow paths communicating with the cavity (Figure 1, flow path/vent-44 communicating with cavity-19), and a working fluid that pressurizes and pushes out a molded article in the cavity flows through the plurality of flow paths (col 5, line 28-44, working fluid is the air source).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad (US 5288451) and JP 2020157635 hereinafter, JP’635 in view of CN102979917 hereinafter CN’917 
Regarding Claim 4, Schad discloses the pressurizing unit/vacuum source to blow out the material but didn’t disclose that includes a cylinder portion communicating with the flow path and a piston portion disposed in the cylinder portion. However it’s common in the art that the vacuum unit includes a cylinder portion communicating with the flow path and a piston portion disposed in the cylinder portion (page 2-3, cylinder portion-6 connected to piston by block-5 Figure 3, translates) , and further re: the limitation pressure-feeds the working fluid to the flow path by pressure-feeds the working fluid to the flow path (Schad discloses that pressure-feeds the working fluid to the flow path as disclosed in Claim 1, and the vacuum device defined by CN’917 discloses the movement of the piston portion with respect to the cylinder portion).
It would be obvious for one ordinary skilled in the art to to combine the teaching of the injection apparatus taught by Schad with that of the vacuum unit taught by CN’917 for the purpose of controlled movement of the pressurizing unit (page 1-2, CN’917).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad (US 5288451)  and JP 2020157635 hereinafter, JP’635 as applied in Claim 4 in view of CN102979917 hereinafter CN’917 further  in view of Ano (US 20030203063) .
Regarding Claim 5, the combination of claim 4,didn’t disclose that the flow path is formed in the movable mold. In the same field of endeavor pertaining to the art, Ano discloses flow path/air vents is formed in the movable mold (Figures 3a-3c., air vents associated with upper movable die-[0024]). 
It would be obvious for one ordinary skilled in the art to modify Schad/ teaching of the moving the cylinder portion together with the fixed mold with that of Ano’s moving the cylinder portion together with the movable mold as an obvious alternative.

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 


Further, re: the mold clamping unit moves the piston portion with respect to the cylinder portion by moving the cylinder portion together with the movable mold (Ano discloses the pressure air entering through the upper movable mold; Scahd/ disclose the pressurizing unit includes a cylinder portion communicating with the flow path and a piston portion disposed in the cylinder portion hence the limitation is met by these combination ).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schad (US 5288451)  and JP 2020157635 hereinafter, JP’635 in view of Keirstead (US 20040119203).
Regarding Claim 6, Schad didn’t disclose that at least one of the fixed mold and the movable mold includes a nested portion that defines the cavity and an accommodating portion that accommodates the nested portion. In the same field of endeavor pertaining to the art, Schad discloses multipart mold  “a small mold area cavity 22 is formed by the tool stack 10 between a portion of the bottom surface of the cavity plate 20 and a top surface of the core 12, within which a molded plastic overcap 100 is formed for each cycle of the tool stack 10” [0026],  therefore “the portion of the bottom surface of the cavity plate 20 and a top surface of the core 12 is the accommodating portion.
It would be obvious for one ordinary skilled in the art to modify Schad’s molding apparatus with that of Keirstead’s a plurality of tool stacks 10 in order to increase production ([0022]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schad (US 5288451)  and JP 2020157635 hereinafter, JP’635 in view of Adriany (US 20190086154)
Regarding claim 7, Schad didn’t disclose at least one of the fixed mold and the movable mold has a structure in which a plurality of layers are stacked. In the same field of endeavor, Adriany both the mold and cooling passages can be fabricated simultaneously, layer by layer ([0015]). 
It would have been obvious for one ordinary skilled in the art to modify Schad’s moulding apparatus with the teaching of Adriany’s additive manufacturing mold part for the purpose of making complex geometries in the final product.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741